Suite 200 1800 West Pasewalk Avenue Norfolk, NE 68701 (402) 371-2520 (402) 371-4229 Fax www.condorhospitality.com For Immediate Release Condor Hospitality Trust Reports 2016 First Quarter Results $30.0 Million Capital Raise | 4 Non-Core Hotels Sold Norfolk, Nebraska, May 10, 2016 – Condor Hospitality Trust, Inc. (NASDAQ: CDOR) (the “Company”) today announced results for the first quarter ended March 31, 2016. “The first quarter of 2016 was an inflection point for Condor as the $30.0 million investment by StepStone enabled the Company to greatly advance its goal of improving the quality of and simplifying the structure of its balance sheet,”said Bill Blackham, Condor’s Chief Executive Officer.“Our near term focus is to complete the strategic repositioning of the portfolio through continued disposition of legacy assets to recycle the net proceeds in a highly disciplined manner into high-quality, premium branded select service hotels.” 2016 First Quarter Highlights The Company continues to make significant progress on its strategic repositioning.In the first quarter of 2016, the Company successfully closed on a $30.0 million capital raise.Additionally, the Company continued to dispose of legacy assets at attractive valuations, successfully closing on four legacy dispositions in the first quarter.Both of these important accomplishments are further detailed below. Capital Raise:On March 16, 2016, Condor announced that it had raised $30.0 million in a private placement transaction with an affiliate of the StepStone Group. The investment, structured as a new Series D Preferred Stock, includes a 6.25% coupon, payable quarterly, and may be converted under certain circumstances into shares of the Company’s common stock at a conversion price of $1.60 per share.Subsequent to the close of the first quarter, the Company used a portion of the proceeds from the $30.0 million Series D raise to redeem for cash all outstanding Series A and Series B Preferred Stock, including all unpaid accrued dividends.Excess proceeds will be utilized by the Company to accelerate the strategic repositioning of its portfolio to high-quality select service, limited service, extended stay, and compact full service hotels.This investment capacity is in addition to the proceeds expected to be recycled from the planned disposition of legacy assets in 2016.Simultaneous with StepStone’s Series D investment, the Company’s outstanding Series C Preferred Stock, all of which was held by Real Estate Strategies L.P. (RES), was also exchanged for the newly created Series D Preferred Stock, resulting in one class of preferred stock for which the Company can require conversion entirely into common stock upon the occurrence of defined capital events. Dispositions: In the first quarter of 2016, the Company continued to successfully dispose of legacy assets at attractive valuations.On January 8, 2016, the Company announced the sale of three legacy assets for gross proceeds of $7.0 million.On April 7, 2016, the Company announced the sale of an additional legacy asset with gross proceeds of $2.4 million.The Company expects to market up to 27 legacy hotels in 2016, including the four closed dispositions aforementioned.At a minimum, the Company anticipates disposing of 20 legacy hotels in 2016 and plans to utilize the net proceeds to continue to strategically reposition the portfolio. 1 | Page Condor Hospitality Trust, Inc. 2016 | First Quarter Earnings Release Summary Financial Results RevPAR:For the first quarter, revenue per available room (RevPAR) for the 22 same-store hotels not considered held for sale at March 31, 2016, declined 5.3 percent to $40.89.The decrease was attributed to an 11.5 percent reduction in occupancy to 53.5 percent, partially offset by a 7.0 percent increase in average daily rate (ADR) to $76.43.The decrease in occupancy was the result of market challenges facing the legacy hotels as a result of declines in oil and gas, rail, and fracking industries. Occupancy was also negatively impacted by a decrease in construction projects from 2015 where the rate of these projects was higher than typical. Despite these occupancy challenges, in the latter half of 2015 and in 2016, the Company has focused on increasing ADR in light of an improving economy and increasing leisure and transient travel. Revenue: Condor’s first quarter 2016 revenue from continuing operations was $12.2 million compared to $12.3 million in the same 2015 period. Revenue from newly acquired properties in the three months ended March 31, 2016 totaled $3.2 million, which was partially offset by a decrease in revenue from held for sale and sold properties included in continuing operations of $3.1 million. Net Earnings: First quarter net earnings attributable to common shareholders was $(10.4) million, or $(2.11) per basic and diluted share compared to $2.3 million, or $0.48 per basic and $(0.09) per diluted share for the same 2015 period. These results include dividends declared and undeclared and in kind distributions to preferred shareholders of $17.7 million for the three months ended March 31, 2016, which increased considerably over $0.9 million in the same period in 2015 as a result of the first quarter 2016 preferred stock transactions. Funds From Operations (FFO):Funds from operations for the three months ended March 31, 2016 increased to $5.8 million as compared to $4.7 million for the same period prior year. The increase in FFO was primarily driven by an increase in net earnings from $3.5 million for the first three months ended March 31, 2015 to $7.7 million for the same period 2016. Capital Reinvestment:The Company invested $0.7 million in capital improvements throughout the portfolio in the first quarter 2016 to upgrade its properties and maintain brand standards. Balance Sheet:The Company had cash and cash equivalents and available revolver of $16.3 million and $2.6 million, respectively, at March 31, 2016. As of March 31, 2016, the Company had total outstanding long-term debt of $81.5 million, with $67.5 million associated with assets held for use with a weighted average maturity of 2.7 years and a weighted average interest rate of 5.15%. Dividends:On April 15, 2016, the Company completed the cash redemption of all of its outstanding shares of 8% Series A Cumulative Preferred Stock (NASDAQ: CDORP; CUSIP No. 20676Y205) and 10% Series B Cumulative Preferred Stock (NASDAQ: CDORO; CUSIP No. 20676Y304), including all accrued and unpaid dividends. The aggregate redemption price was approximately $20.1 million, an amount that was funded using proceeds from the Company’s previously announced $30.0 million private placement transaction with StepStone Real Estate, an affiliate of the StepStone Group. On March 16, 2016, the Company entered into an Exchange Agreement with RES and IRSA Inversiones y Representaciones Sociedad Anónima pursuant to which all 3,000,000 outstanding shares of Series C Preferred Stock were exchanged for 3,000,000 shares of Series D Preferred Stock. Pursuant to the Exchange Agreement, in lieu of payment of accrued and unpaid dividends in the amount of $4.9 million on the Series C Preferred Stock, Condor (a)paid to RES an amount of cash equal to $1.5 million (b)issued to RES 245,156 shares of Series D Preferred Stock (such that RES, IRSA and their affiliates do not beneficially own in excess of 49% of the voting stock of Condor) and (c)issued to RES a promissory note, bearing interest at 6.25%per annum, in the principal amount of $1.0 million and convertible into a number of shares of Series D Preferred Stock that would have otherwise been issued on account of the remaining accrued and unpaid dividends but for the foregoing 49% limitation (the “Note”). 2 | Page Condor Hospitality Trust, Inc. 2016 | First Quarter Earnings Release Following the execution of the Stock Purchase Agreement and Exchange Agreement on March 16, 2016, there were 6,245,156 shares of Series D Preferred Stock outstanding.The Series D Preferred stockholders receive cumulative cash dividends at a rate of 6.25% per annum, payable quarterly. The Series D Preferred Stock is convertible, at the option of the holder, at any time into common stock at a rate of $1.60 per share of common stock, which is equal to a rate of 6.25 shares of common stock for each share of Series D Preferred Stock. No dividend has been declared to-date for the Series D Preferred Stock. The Company’s Board of Directors will announce distributions following the next Board of Director’s meeting. Outlook “Over the past year, we have significantly improved the capitalization and liquidity position of Condor,” said Jonathan Gantt, Condor’s Chief Financial Officer.“We believe these improvements, combined with the capital recycling initiative, position the company to pursue increasing shareholder value.” About Condor Hospitality Trust, Inc. Condor Hospitality Trust, Inc. (NASDAQ: CDOR) is a self-administered real estate investment trust that specializes in the investment and ownership of upper midscale and upscale, premium branded, select service, extended stay, and limited service hotels. The Company currently owns 37 hotels in 17 states. Condor’s hotels are franchised by a number of the industry’s most well-regarded brand families including Hilton, Marriott, InterContinental Hotels Group, Choice and Wyndham. For more information or to make a hotel reservation, visit www.condorhospitality.com. Contact: Krista Arkfeld, Director of Corporate Communications karkfeld@trustcondor.com 402-371-2520 Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission. 3 | Page Condor Hospitality Trust, Inc.2016 | First Quarter Earnings Release SELECTED FINANCIAL DATA: Condor Hospitality Trust, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited - In thousands, except share and per share data) As of March 31, December 31, Assets Investment in hotel properties, net $ $ Cash and cash equivalents Restricted cash, property escrows Restricted cash, Series A and B Preferred redemption escrow - Accounts receivable, net of allowance for doubtful accounts of $8 and $10 Prepaid expenses and other assets Investment in hotel properties held for sale, net Total Assets $ $ Liabilities and Equity Liabilities Accounts payable, accrued expenses, and other liabilities $ $ Derivative liabilities, at fair value Convertible debt, at fair value - Long-term debt, net of deferred financing costs Long-term debt related to hotel properties held for sale, net of deferred financing costs Mandatorily redeemable preferred stock, at redemption value: 8% Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding - 10% Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding - Total Liabilities Redeemable preferred stock: 10% Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding, liquidation preference of $10,182 at December 31, 2015 - Equity Shareholders' equity Preferred stock,40,000,000 shares authorized: 8% Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding, liquidation preference of $9,485 at December 31, 2015 - 8 6.25% Series C, 3,000,000 shares authorized, $.01 par value, 3,000,000 shares outstanding, liquidation preference of $34,492 at December 31, 2015 - 30 6.25% Series D, 6,700,000 shares authorized, $.01 par value, 6,245,156 shares outstanding, liquidation preference of $62,612 at March 31, 2016 - Common stock, $.01 par value, 200,000,000 shares authorized; 4,941,878 shares outstanding 49 49 Additional paid-in capital Accumulated deficit Total Shareholders' Equity Noncontrolling interest in consolidated partnership, redemption value of $1,838 and $1,197 Total Equity Total Liabilities and Equity $ $ 4 | Page Condor Hospitality Trust, Inc.2016 | First Quarter Earnings Release Condor Hospitality Trust, Inc. Consolidated Statements of Operations (Unaudited - In thousands, except per share data) Three months ended March 31, Revenue Room rentals and other hotel services $ $ Operating Expenses Hotel and property operations Depreciation and amortization General and administrative Acquisition and terminated transactions 94 - Total operating expenses Operating loss Net gain on disposition of assets 13 Net gain on derivatives and convertible debt Other income (expense) 95 Interest expense Loss on debt extinguishment Impairment loss Earnings from continuing operations before income taxes Income tax expense - - Earnings from continuing operations Gain from discontinued operations, net of tax Net earnings Earnings attributable to noncontrolling interest Net earnings attributable to controlling interests Dividends declared and undeclared and in kind dividends deemed on preferred stock Net earnings (loss) attributable to common shareholders $ $ Earnings per Share Continuing operations - Basic $ $ Discontinued operations - Basic Total - Basic Earnings per Share $ $ Continuing operations - Diluted $ $ Discontinued operations - Diluted Total - Diluted Earnings per Share $ $ 5 | Page Condor Hospitality Trust, Inc. 2016 | First Quarter Earnings Release Reconciliation of Non-GAAP Financial Measures (Unaudited) Non-GAAP financial measures are measures of our historical financial performance that are different from measures calculated and presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”). We report Funds from Operations (“FFO”), Adjusted FFO (“AFFO”), Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”), Adjusted EBITDA, and Property Operating Income (“POI”) as non-GAAP measures that we believe are useful to investors as key measures of our operating results and which management uses to facilitate a periodic evaluation of our operating results relative to those of our peers. Our non-GAAP measures should not be considered as an alternative to U.S. GAAP net earnings or operating income (loss) as an indication of financial performance or to U.S. GAAP cash flows from operating activities as a measure of liquidity. Additionally, these measures are not indicative of funds available to fund cash needs or our ability to make cash distributions as they have not been adjusted to consider cash requirements for capital expenditures, property acquisitions, debt service obligations, or other commitments. FFO and AFFO The following table reconciles net earnings to FFO and AFFO for the three months ended March 31 (in thousands.)All amounts presented include both continuing and discontinued operations. Three months ended March 31, Reconciliation of Net earnings to FFO and AFFO Net earnings $ $ Depreciation and amortization expense Net gain on disposition of assets Impairment loss FFO Earnings attributable to noncontrolling interests Dividends declared and undeclared and in kind dividends deemed on preferred stock FFO attributable to common shareholders Net gain on derivatives and convertible debt Acquisition and terminated transactions expense 94 - AFFO attributable to common shareholders $ $ We calculate FFO in accordance with the standards established by the National Association of Real Estate Investment Trusts (NAREIT), which defines FFO as net earnings computed in accordance with GAAP, excluding gains or losses from sales of real estate assets, impairment, and the depreciation and amortization of real estate assets. FFO is calculated both for the Company in total and as FFO attributable to common shareholders, which is FFO excluding earnings attributable to noncontrolling interests and preferred stock dividends. AFFO is FFO attributable to common shareholders adjusted to exclude items we do not believe are representative of the results from our core operations, such as non-cash gains or losses on derivative liabilities and convertible debt and cash charges for acquisition costs. All REITs do not calculate FFO and AFFO in the same manner; therefore, our calculation may not be the same as the calculation of FFO and AFFO for similar REITs. We consider FFO and AFFO to be useful additional measures of performance for an equity REIT because they facilitate an understanding of the operating performance of our properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time. Since real estate values have historically risen or fallen with market conditions, we believe that FFO and AFFO provide a meaningful indication of our performance. 6 | Page Condor Hospitality Trust, Inc. 2016 | First Quarter Earnings Release EBITDA and Adjusted EBITDA The following table reconciles net earnings to EBITDA and Adjusted EBITDA for the three months ended March 31 (in thousands). All amounts presented include both continuing and discontinued operations. Three months ended March 31, Reconciliation of Net earnings to EBITDAand Adjusted EBITDA Net earnings $ $ Interest expense Loss on debt extinguishment 7 Income tax expense - - Depreciation and amortization expense EBITDA Net gain on disposition of assets Impairment loss Net gain on derivatives and convertible debt Acquisition and terminated transactions expense 94 - Adjusted EBITDA $ $ We calculate EBITDA and Adjusted EBITDA by adding back to net earnings certain non-operating expenses and certain non-cash charges which are based on historical cost accounting which we believe may be of limited significance in evaluating current performance. We believe these adjustments can help eliminate the accounting effects of depreciation and amortization and financing decisions and facilitate comparisons of core operating profitability between periods. In calculating EBITDA, we add back to net earnings interest expense, loss on debt extinguishment, income tax expense, and depreciation and amortization expense. In calculating Adjusted EBITDA, we adjust EBITDA to add back net gain on disposition of assets, and acquisition and terminated transactions expense, which are cash charges.We also add back impairment and gain or loss on derivatives and convertible debt, which are non-cash charges. Our current calculation of EBITDA varies from that presented in previous filings as EBITDA was historically calculated based on net earnings attributableto common shareholders with preferred dividends and noncontrolling interest added back only to Adjusted EBITDA. EBITDA and Adjusted EBITDA, as presented, may not be comparable to similarly titled measures of other companies. We believe that EBITDA and Adjusted EBITDA to be useful additional measures of our operating performance, excluding the impact of our capital structure (primarily interest expense), our asset base (primarily depreciation and amortization expense), and other items we do not believe are representative of the results from our core operations. 7 | Page Condor Hospitality Trust, Inc. 2016 | First Quarter Earnings Release Property Operating Income The following table reconciles operating income (loss) to POI for the three months ended March 31 (in thousands). All amounts presented include only continuing operations unless otherwise noted. Three months ended March 31, Reconciliation of Operating loss to POI Operating loss $ $ Depreciation and amortization expense General and administrative expense Acquisition and terminated transactions expense 94 - Room rentals and property operations revenue, discontinued operations Hotel and property operating expense, discontinued operations POI $ $ We calculate POI as room rentals and other hotel services revenue less hotel and property operating expenses. We believe POI is helpful to investors as it better communicates the comparability of our hotels’ operating results for all of the Company’s hotel properties. POI as presented above includes both continuing and discontinued operations. Condor Hospitality Trust, Inc. Operating Statistics Three months ended March 31, Occupancy ADR RevPAR Occupancy ADR RevPAR Same store HFU 53.50% $ $ 60.48% $ $ Same store HFS 50.39% 56.19% Total same store 52.28% $ $ 58.81% $ $ Acquisitions 76.82% $ $ - $ - $ - 8 | Page Condor Hospitality Trust, Inc. 2016 | First Quarter Earnings Release Condor Hospitality Trust, Inc. Property List | First Quarter Earnings Release Dated May 10, 2016 Current Hotel Portfolio [Excludes Acquisitions as Detailed Below] Ref Hotel Name City State Rooms Acquisition Date Status1 1 Quality Inn Princeton WV 50 1/1/1985 Hold 2 Comfort Inn Farmville VA 51 7/1/1985 Hold 3 Quality Inn Solomons MD 59 6/1/1986 Hold 4 Key West Inn Key Largo FL 40 8/1/1987 Hold 5 Quality Inn Morgantown WV 81 10/1/1996 Hold 6 Comfort Inn Shelby NC 76 2/1/1989 Hold 7 Comfort Suites Ft. Wayne IN 11/7/2005 Hold 8 Comfort Suites Lafayette IN 62 11/7/2005 Hold 9 Comfort Inn and Suites Warsaw IN 71 11/7/2005 Hold 10 Comfort Suites South Bend IN 11/30/2005 Hold 11 Super 8 Billings MT 1/5/2007 Hold 12 Hilton Garden Inn Dowell/Solomons MD 5/25/2012 Hold 13 Super 8 Keokuk IA 61 2/22/1985 HFS 14 Quality Inn Culpeper VA 49 5/1/1986 HFS 15 Comfort Inn New Castle PA 79 7/1/1987 HFS 16 Super 8 Pittsburg KS 64 8/14/1987 HFS 17 Super 8 Storm Lake IA 59 10/11/1990 HFS 18 Comfort Inn Harlan KY 61 7/1/1993 HFS 19 Comfort Inn Chambersburg PA 63 10/1/1993 HFS 20 Clarion Inn Cleveland TN 59 3/1/1998 HFS 21 Savannah Suites Atlanta GA 11/16/2006 HFS 22 Days Inn Bossier City LA 4/4/2007 HFS 23 Comfort Inn Glasgow KY 60 1/1/2008 HFS 24 Super 8 Coralville IA 84 12/21/1985 HFS 25 Super 8 Creston IA 9/19/1978 Legacy 26 Super 8 Mount Pleasant IA 55 8/29/1988 Legacy 27 Comfort Inn Rocky Mount VA 61 4/1/1989 Legacy 28 Days Inn Farmville VA 59 9/1/1990 Legacy 29 Quality Inn Danville KY 63 8/1/1994 Legacy 30 Super 8 Menomonie WI 81 4/1/1997 Legacy 31 Comfort Suites Marion IN 62 11/7/2005 Legacy 32 Supertel Inn/Conference Center Creston IA 41 6/30/2006 Legacy 33 Days Inn Airport Sioux Falls SD 86 1/1/2008 Legacy 34 Super 8 Burlington IA 62 12/30/1986 Legacy Total Acquisitions | For Period January 1, 2015 - March 31, 2016 Ref Hotel Name City State Rooms Acquisition Date Purchase Price (in millions) 35 SpringHill Suites San Antonio TX 10/1/2015 36 Courtyard by Marriott Flagler Center Jacksonville FL 10/2/2015 37 Hotel Indigo College Park GA 10/2/2015 Total Acquisitions Dispositions | For Period January 1, 2015 - March 31, 20162 Ref Hotel Name City State Rooms Disposition Date Gross Proceeds (in millions) 1 Super 8 West Plains MO 49 1/15/2015 2 Super 8 Green Bay WI 83 1/29/2015 3 Super 8 Columbus GA 74 3/16/2015 4 Sleep Inn & Suites Omaha NE 90 3/19/2015 5 Savannah Suites Chamblee GA 4/1/2015 6 Savannah Suites Augusta GA 4/1/2015 7 Super 8 Batesville AR 49 4/30/2015 8 Days Inn Ashland KY 63 7/1/2015 9 Comfort Inn Alexandria VA 7/13/2015 10 Days Inn Alexandria VA 7/13/2015 11 Super 8 Manhattan KS 85 8/28/2015 12 Quality Inn Sheboygan WI 59 10/6/2015 13 Super 8 Hays KS 76 10/14/2015 14 Days Inn Glasgow KY 58 10/16/2015 15 Super 8 Tomah WI 65 10/21/2015 16 Rodeway Inn Fayetteville NC 11/3/2015 17 Savannah Suites Savannah GA 12/22/2015 Total FY2015 18 Super 8 Kirksville MO 61 1/4/2016 19 Super 8 Lincoln NE 1/7/2016 20 Savannah Suites Greenville SC 1/8/2016 21 Super 8 Portage WI 61 3/30/2016 Total First Quarter 2016 22 Super 8 O'Neill NE 72 4/22/2016 Total Subsequent to First Quarter 2016 72 Total Dispositions 1 | Status indicates the Company's current plan for the asset: Hold indicates the Company plans to hold the asset, HFS indicates the asset is currently marketed for sale, and legacy indicates that the Company considers the hotel part of its disposition strategy. 2 | One hotel closed subsequent to the close of first quarter-end 2016, as detailed; HFS as of March 31, 2016. 9 | Page
